J

Case 1:19-cv-06205-JGK Document 4 Filed 07/09/19 Page 1 of 1!

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Richard Caban

 

 

 

Write the full name of each plaintiff. 19 CV. 6205
(Include case number if one has been
assigned)
-against- AMENDED
COMPLAINT

New York City District Council of Carpenters Pension

 

Do you want a jury tri

Plan; David Stewart, Executive Director; Joseph A. WYes ONo

 

Geiger, Co-Chairman and Union Trustee; David T.
‘Meéberg, Co-Chairman and Management Trustee;
Monica Schmidt, Appeals Committee

 

si Bie RAE RONG HE IVA L slab
na eM EE wr wi ieee ald pages)

al

 
  

 

USDC SDNY

Write the full name of each defendant. If you need m

 

 

space, please write “see attached” in the space above and Por Un AEN TP
attach an additional sheet of paper with the full list of °; TRONIC
names. The names listed above must be identical to thie ae ONICAL
contained in Section II. aR Doc: A
8 DAT . i iF ill ED:
"Eye: fg:

ee

  

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers file
with the court should therefore not contain: an individual’s full social security number ¢
birth date; the full name of a person known to be a minor; or a complete financial acco
number. A filing may include only: the last four digits of a social security number; the yé
an individual’s birth; a minor’s initials; and the last four digits of a financial account nun
See Federal Rule of Civil Procedure 5.2.

d
pr
ul

nk

 

par of

full
nt

per.

 

 

 

Rev. 1/9/17

 

 
 

 

 

Case 1:19-cv-06205-JGK Document 4 Filed 07/09/19 Page 2 of 1

I. BASIS FOR JURISDICTION

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of

cases can be heard in federal court: cases involving a federal question and cases involving

diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 ee § 1332,
r

a case in which a citizen of one State sues a citizen of another State or nation, and the
in controversy is more than $75,000, is a diversity case. In a diversity case, no defenda
be a citizen of the same State as any plaintiff.

What is the basis for federal-court jurisdiction in your case?
Federal Question
Ll Diversity of Citizenship

A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?
ERISA

mount
nt] may

 

 

 

 

B. If you checked Diversity of Citizenship
1. Citizenship of the parties

Of what State is each party a citizen?

 

The plaintiff , “ , isa citizen of the Sta
(Plaintiff's name)

 

(State in which the person resides and intends to remain.)

or, if not lawfully admitted for permanent residence in the United States, a citizen
subject of the foreign state of

 

If more than one plaintiff is named in the complaint, attach additional pages providing
information for each additiona! plaintiff.

te of

Page 2

 

 
 

| . I | —

Fe

Case 1:19-cv-06205-JGK Document 4 Filed 07/09/19 Page 3 of 1

If the defendant is an individual:

The defendant, , is a citizen of the State of

 

(Defendant’s name)

 

or, if not lawfully admitted for permanent residence in the United States, a citizen| or

subject of the foreign state of

 

If the defendant is a corporation:

The defendant, , is incorporated under the laws of

 

the State of

 

and has its principal place of business in the State of

 

or is incorporated under the laws of (foreign state)

 

and has its principal place of business in

 

if more than one defendant is named in the complaint, attach additional pages providing
information for each additional defendant.

II. PARTIES

A. Plaintiff Information

Provide the following information for each plaintiff named in the complaint. Attach additional

pages if needed.

Richard Caban

 

 

 

 

 

First Name Middle Initial Last Name
84 Madison Street

Street Address

Lynbrook NY 11563
County, City State Zip Code
917-217-5017 richard.caban @verizon.net
Telephone Number Email Address (if available)

 

Page 3

 
Oe L + iss

 

Case 1:19-cv-06205-JGK Document 4 Filed 07/09/19 Page 4 of1

-F=

B. Defendant Information

To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed inithe

caption. Attach additional pages if needed.

Defendant 1: New York City District Council of Carpenters Pension Fund

 

First Name Last Name

 

Current Job Title (or other identifying information)

395 Hudson Street

 

Current Work Address (or other address where defendant may be served)

 

 

New York NY 10014

County, City State Zip Code
Defendant 2: David Meberg

First Name Last Name

Co-Chairman and Union Trustee

 

Current Job Title (or other identifying information)

395 Hudson Street

 

Current Work Address (or other address where defendant may be served)

 

 

New York NY 10014

County, City State Zip Code
Defendant 3: Joseph Geiger

First Name Last Name

Co-Chairman and Management Trustee

 

Current Job Title (or other identifying information)

395 Hudson Street

 

Current Work Address (or other address where defendant may be served)

New York NY 10014

 

County, City State Zip Code

Page 4

 

 
a .. do I iim

 

Case 1:19-cv-06205-JGK Document 4 Filed 07/09/19 Page 5of1

—

Defendant 4: David Stewart

 

First Name Last Name
Executive Director

 

Current Job Title (or other identifying information)

395 Hudson Street .

 

Current Work Address (or other address where defendant may be served)

New York NY 10014

 

County, City State Zip Code

Ill. STATEMENT OF CLAIM
Place(s) of occurrence: 395 Hudson Street, New York, NY 1001 4

 

Date(s) of occurrence: 1993 to present

 

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed.

See attached

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 5

 

 
 

 

{=

Case 1:19-cv-06205-JGK Document 4 Filed 07/09/19 Page 6 of 1!

 

 

 

 

 

 

 

 

 

 

INJURIES:

If you were injured as a result of these actions, describe your injuries and what mecicr
treatment, if any, you required and received.

N/A

 

 

 

 

 

IV. RELIEF

State briefly what money damages or other relief you want the court to order.

Reinstatement of vesting benefits; any other relief that this Court may deem proper

 

 

 

 

 

Page 6

 

 
 

Case 1:19-cv-06205-JGK Document 4 Filed 07/09/19 Page 7 of 1

V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that:

complaint is not being presented for an improper purpose (such as to harass, cause

unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are sug
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discoy
and (4) the complaint otherwise complies with the requirements of Federal Rule of C

Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address,

understand that my failure to keep a current address on file with the Clerk's Office n

result in the dismissal of my case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seek

proceed without prepayment of fees, each plaintiff wi) submit an IFP application.

7/9/2019 ‘l4a/ Af

Fe

(1) the

ported

very;
ivil

nay

ing to

 

 

 

 

 

 

 

Dated Plaintiff's Signatfire

Richard Caban

First Name Middle Initial Last Name
84 Madison Street

Street Address

Lynbrook NY 11563
County, City State Zip Code
917-217-5017 richard.caban @verizon.net
Telephone Number Email Address (if available)

I have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
Yes ONo

If you do consent to receive documents electronically, submit the completed form wit

complaint. If you do not consent, please do not attach the form.

 

h your

Page 7

 
Background
1.

Improper and Discriminatory Behavior by the Union

7.

 

Case 1:19-cv-06205-JGK Document 4 Filed 07/09/19 Page 8 of 11

Statement of Facts!

Plaintiff Richard Caban is a 57-year-old carpenter and a member of the United
Brotherhood of Carpenters and Joiners, Local 157 in Manhattan (“the Union” or

157”),

“Local

Mr. Caban has been a member in good standing of the Union since 1993, and has paid

dues continuously to the present day.

Between 1993 and 2005, Mr. Caban contributed regularly to the New York City

District

Council of Carpenters Pension Fund (“the Fund”) from his paycheck. The New York City

District Council of Carpenters Pension Plan (“the Plan”) was a qualified pension

under the Employment Retirement Income Security Act of 1974 (“ERISA”).

plan

In this time period, Mr. Caban earned 2.75 vesting credits towards his pension benefit.

Under the terms of the Plan, 5 vesting credits are required for an employee to bes

vested in his or her pension benefits.

To earn 0.25 vesting credits, an employee must work at least 300 hours of covere

employment in a calendar year.
A union carpenter working full time would typically expect to gain 5 vesting cre

thereby become vested in his benefits within 5 years.

From 1993 through 2005, Local 157 operated in a discriminatory manner, such t
members who were part of disfavored groups, including Latinos, were denied rej

work assignments.

 

' This document was prepared with assistance from the New York Legal Assistance Group’s C
Pro Se Litigants in the Southern District of New York.

1

 

rome

dits and

hat

bular

hlinic for

 
10.

11.

12.

13,

14.

15.

 

Case 1:19-cv-06205-JGK Document 4 Filed 07/09/19 Page 9 of 1

Mr. Caban is Latino and was a member of a disfavored group that was denied wi

assignments by Local 157 for discriminatory reasons.

In the late 1990s, Mr. Caban helped found Local 157’s Latino Group as a way ta

this discriminatory work environment.

EE

ork

combat

Mr. Caban complained of discriminatory treatment to the Union’s internal hotline and to

the NLRB but was ignored.

Local 157 also operated in an improper manner in that it allowed non-union wor

take jobs that should have been reserved for union workers such as Mr. Caban,
That Local 157 operated in an improper manner is reflected by the fact that NL
reported that between 1994 and 2005, the union had improperly allowed nonun
workers to take construction jobs at the expense of union workers.”

NLPC.org also reported that in 2004, former District Council leader Michael F

been convicted of taking a bribe to “look the other way while nonunion worker

renovated the old Park Central hotel,” and while the conviction was set aside o

procedural grounds, Forde was found guilty again in 2010 for a strikingly simi

P

Li

O1

kers to

C.org

pn.

rde had

set of

 

offenses revolving around taking bribes to ignore labor law violations.’
Similarly, the Village Voice reported on December 4, 2007, that then-Presiden
United Brotherhood of Carpenters and Joiners, Douglas McCarron, had descrit

157 as “a mismanaged mess where [business agents] come and go as they plea

t¢

ye

se
9

bf the

d Local

 

following few, if any, rules.’
Between 1993 and 2005, Mr. Caban was denied work by Local 157 for discrim

and other improper reasons.

 

2
3

‘ https://www.villagevoice.com/2007/12/04/nails-in-their-stockings/

https://nlpe.org/2010/1 1/29/new-york-carpenters-boss-michael-forde-sentenced/

Td

2

 

linatory

 
nee : Lu — . :

Case 1:19-cv-06205-JGK Document 4 Filed 07/09/19 Page 10 of 11

Mr. Caban Becomes an Inactive Union Member in Good Standing
16. In 2006, Mr. Caban suffered a disabling work injury due to a collapsing scaffald
prevented him from working as a carpenter over the next several years.

17. While not working, he remained a member in good standing of the Union by cor

to pay his dues, although he was on inactive status because he was not taking on
carpentry work.

Mr. Caban Resumes Active Status in the Union and Learns of the Loss of His Pension }

that

ntinuing

any

Vesting

 

Credits

18. In 2018, Mr. Caban returned to his former career as a union carpenter, and resun

status as an active member of the Union.

19. Upon inquiring with the Union on March 12, 2019, regarding the status of his ve

credits, he was told that the fact that he did not work as a union carpenter betwee

and 2018 meant, under the terms of the Plan, that he was deemed to have had a

“permanent break-in-service,.” The Plan provided that a permanent break-in-ser
required the forfeiture of any vesting credits.

20. As a result, Mr. Caban was told he had forfeited his 2.75 vesting credits.

The Union’s Discriminatory and Improper Behavior Rendered the Plan Structurally Def

hed his

esting

=n 2006

Vice

fective

 

21. Because Mr. Caban had regularly been denied work assignments between 1993
due to the Union’s race discrimination and other improper behavior, he did not 4
5 vesting credits required to become vested in his pension benefit during the 12
was available for and sought full-time work from the Union.

>

22. Given this history of unlawful practices allowing nonmembers to “cut the line’

and 2005,
ccrue the

years he

lo the

detriment of Union members such as Mr. Caban and obtain work assignments through the

Union despite being ineligible for membership, as well as discriminatory practices

 

 
23.

24.

Exhaustion of Administrative Remedies

25.

26. On June 14, 2019, the District Council, via its representative Monica Schmidt, |d

 

Case 1:19-cv-06205-JGK Document 4 Filed 07/09/19 Page 11 of 11

restricting nonfavored members such as Mr. Caban from obtaining work assigr

nents,

 

Mr. Caban was unable to accrue the necessary vesting credits to become vested in his

pension benefits despite working as a carpenter over a period of 12 years.
The Union’s discriminatory and improper behavior, which prevents Union meml
acquiring vesting credits as they would have done in the regular course of their v
absent the Union’s discriminatory and improper behavior, renders the Plan struct
defective in violation of ERISA.
In particular, the Plan provisions requiring 5 vesting credits for a participant’s pé
benefits to vest and deeming a 5-year lack of work through the Union to constitu
permanent break-in-service, requiring the forfeiture of any vested pension benefi

unnecessarily restrictive and constitute a structural defect in the Plan.

On March 12, 2019, Mr. Caban sent a letter to the District Council Board of Tru:

asking for the reinstatement of his vesting credits.

Caban’s request and informed him of his right to bring a civil suit under ERISA

502(a).

bers from
vork

urally

nsion

tea

ts, are

stees,

enied Mr.

Section

 

 
